Case 5:21-cv-00025-gwc Document 28 Filed 08/23/21 Page 1of1

UNITED STATES DISTRICT COURT

 

FOR THE
DISTRICT OF VERMONT

BARTON SOLAR, LEC, )

Plaintiff,

Vv. Case No. 5:21-cv-25
RBI SOLAR, INC. and GIBRALTAR
INDUSTRIES, INC., )

Defendants.

ENTRY ORDER

The court GRANTS plaintiff’s counsel’s motion to withdraw (Doc. 27). Plaintiff Barton
Solar, LLC shall retain replacement counsel not later than October 1, 2021. A corporation may
only appear in court through an attorney. Ifa notice of appearance by new counsel is not filed by

October 1, 2021, the complaint will be dismissed without prejudice.

Dated at Burlington, in the District of Vermont, this 23! day of August, 2021.

 

 

Geoffrey W. Crawford, Chief Judge
United States District Court

 
